Citation Nr: 1425288	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-27 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss, and, if so, whether that claim should be granted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a  low back disorder.

6.  Entitlement to service connection for a left knee disorder, to include as secondary to chondromalacia of the right knee.

7.  Entitlement to service connection for psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

8.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1968 to December 1971, including wartime service in the Republic of Vietnam for which he received the Vietnam Campaign Medal with "60" device, the Republic of Vietnam Armed Forces Meritorious Unit Citation (Gallantry Cross), and the Vietnam Service Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2007 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In February 2014, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge.  A transcript (Tr.) of the proceeding has been associated with the Veteran's Virtual VA file.  

Notably, during the above hearing, the Veteran not only testified in support of the issues certified for appeal but also provided oral argument regarding a claim for service connection for PTSD.  See Board Hearing Tr. at 25-26.  Such an issue was previously addressed in a January 2013 statement of the case, but does appear to have been formally perfected on appeal.  Nevertheless, as the Veteran has effectively signaled that he considers his PTSD claim to be in appellate status, the Board finds that it has jurisdiction to consider that issue in accordance with Percy v. Shinseki, 23 Vet. App. 37 (2009).  Moreover, the Board finds that the scope of that claim should be expanded to encompass the other psychiatric disorders of record, including major depressive disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Additionally, the Board acknowledges that the Agency of Original Jurisdiction (AOJ) has consistently construed the initial above-captioned issue as a petition to reopen, rather than an original claim for service connection.  See October 2007 Rating Decision; July 2009 Statement of the Case.  The Board finds that this characterization is proper as the record reflects that the Veteran's hearing loss claim was originally denied in a June 1990 rating decision, which he declined to appeal.  See 38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).  While thus surmising that new and material evidence is required to reopen the Veteran's previously denied claim, however, the Board finds that this is not an obstacle to the benefits sought on appeal as such evidence has been presented in his case.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Indeed, as discussed in further detail below, the Veteran has submitted competent and credible lay evidence of in-service noise exposure, which precipitated a pattern of persistent and recurrent hearing loss.  Such evidence is, at the very least, sufficient to trigger VA's duty to assist by furnishing a new examination and, thus, "raises the reasonable possibility of substantiating the claim."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that 38 C.F.R. § 3.156(a) creates a low threshold of "enabling rather than precluding reopening" of a previously denied claim for VA benefits).  It follows that, pursuant to the dictates of Shade, reopening of the Veteran's hearing loss claim is warranted.  Therefore, in the interest of judicial economy, the Board will proceed directly to a discussion of the merits of that claim and the other issues on appeal.  

Although the majority of the above-captioned issues are being granted in this decision, the Board finds that, for the reasons that follow, further development is warranted with respect to the Veteran's claims for service connection for a psychiatric disorder, a rating in excess of 10 percent for a right knee disorder, and entitlement to TDIU, which is considered part and parcel of the individual increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's current bilateral sensorineural hearing loss is etiologically related to the acoustic trauma that he sustained during active service.  

2.  The evidence of record is at least in equipoise as to whether the Veteran's current recurrent tinnitus etiologically related to the acoustic trauma that he sustained during active service.  

3.  The evidence of record is at least in equipoise as to whether a right shoulder disorder, diagnosed as degenerative changes of the right acromioclavicular joint, is etiologically related to the joint trauma that the Veteran sustained during active service.  
4.  The evidence of record is at least in equipoise as to whether a left shoulder disorder, diagnosed as degenerative changes of the left acromioclavicular joint, is etiologically related to the joint trauma that the Veteran sustained during active service.  

5.  The evidence of record is at least in equipoise as to whether a low back disorder, diagnosed as degenerative joint disease and multilevel degenerative changes of the lumbosacral spine, is etiologically related to the joint trauma that the Veteran sustained during active service.  

6.  The evidence of record is at least in equipoise as to whether a left knee disorder, diagnosed as left medial compartment disease, is etiologically related to the joint trauma that the Veteran sustained during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).

2.  The criteria for service connection for recurrent tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).

3.  The criteria for service connection for a right shoulder disorder, diagnosed as degenerative changes of the right acromioclavicular joint, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).

4.  The criteria for service connection for a left shoulder disorder, diagnosed as degenerative changes of the left acromioclavicular joint, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).
5.  The criteria for service connection for a low back disorder, diagnosed as degenerative joint disease and multilevel degenerative changes of the lumbosacral spine, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).

6.  The criteria for service connection for a left knee disorder, diagnosed as left medial compartment disease, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, in written statements and testimony before the Board, contends that he developed bilateral hearing loss and recurrent tinnitus from excessive in-service noise exposure.  He claims to have permanently injured his right and left shoulders, low back, and left knee during the same in-service accident in which he sustained his service-connected right knee disorder.  As such, he asserts that service connection is also warranted for all of those additional auditory and joint disabilities.  

Pertinent Legal Criteria

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

While mindful that service connection may also be established on a secondary or a presumptive basis, the Board finds that such alternate theories of entitlement need not be explored here.  That is because the evidence of record is sufficient to grant direct service connection for the Veteran's hearing loss,  tinnitus, and shoulder, low back, and left knee disorders.

Bilateral Hearing Loss and Tinnitus

Turning first to the Veteran's auditory claims, the Board notes, at the outset, that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385; Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  Conversely, no objective evidence is required to establish a current diagnosis of tinnitus.  Rather, that disability is capable of observation and, thus, diagnosis by a layperson.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) (noting that a claimant is competent to provide lay evidence of experiencing ringing in the ears since service);

Here, the record is clear that the Veteran exhibited bilateral sensorineural hearing loss that satisfied the criteria under 38 C.F.R. § 3.385 at the time of the June 1990 adjudication.  See June 1990 Rating Decision (referencing results of May 14, 1990, VA audiological examination).  Moreover, that display of bilateral hearing impairment was expressly acknowledged, and not disputed, by the VA audiologist who examined the Veteran in support of his current appeal.  See June 2009 VA Audiological Examination at 1 (acknowledging that prior VA audiometric testing had revealed mild to moderate sensorineural right ear hearing loss and moderate left ear hearing loss at frequencies of 4000 Hertz and above).  Therefore, even though the June 2009 VA examiner determined that the Veteran's concurrent "audiological tests results [we]re unreliable and [unsuitable] for rating purposes," the Board finds that the preponderance of the evidence demonstrates that the Veteran has chronic bilateral hearing loss that qualifies as disabling pursuant to38 C.F.R. § 3.385.  Such evidence is sufficient to satisfy the threshold criterion for service connection for bilateral sensorineural hearing loss. 

Similarly, the evidence of record is sufficient to meet the threshold criterion for service connection for tinnitus.  Indeed, the Veteran himself has attested to having such a current disability, manifested by a "ringing or buzzing noise in [his] ears."  See Board Hearing Tr. at 11.  As discussed, he is competent to self-diagnose tinnitus on the basis of its observable symptoms.  See Charles, 16 Vet. App at 374.  

Accordingly, the Board now turns to the second element of direct service connection (in-service incurrence or aggravation of a disease of injury).  In this regard, the Veteran has attested to excessive noise exposure during his Vietnam-era service, when he was charged with performing "damage control" aboard Navy vessels, "which included firefighting, hull technician, a little bit of plumbing, ship fitting" and "hand feed[ing] 3-inch, 50-caliber anti-aircraft guns" without the benefit of hearing protection.  See Board Hearing Tr. at 10.  The Veteran has further testified that, following an episode of particularly loud noise exposure, he "had blood coming out of [his] ears."  Id.  

The Veteran is competent to report such a history of in-service acoustic trauma.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, the Board considers his description credible as it is both internally consistent and in line with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Indeed, the Veteran's service records confirm that he performed carpentry work aboard military warships and was treated on multiple occasions for earaches.  See November 1968 and December 1968 Service Treatment Records.  Conversely, those records are silent for any specific complaints or clinical findings of hearing problems.  Nevertheless, the mere absence of a documented hearing disability in service is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, when the regulatory requirements for such a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d) (2013).  That is especially true where, as here, the Veteran was not afforded audiological testing on separation.  See November 1971 Service Discharge Examination.

Accordingly, resolving all reasonable doubt in favor of this decorated Vietnam-era Veteran, the Board accepts as true his account of in-service noise exposure.  That concession of active-duty acoustic trauma satisfies the second requirement for direct service connection.  See Hickson, 12 Vet. App. at 253.  Accordingly, the Veteran's claims now turn on whether nexus exists between his current hearing loss and tinnitus and his conceded in-service injury.

With respect to this third and final service-connection requirement, the record contains an unfavorable medical opinion, which was provided by the same VA audiologist who indicated that the Veteran's audiological test results were invalid for rating purposes.  Despite that concession, the June 2009 VA examiner determined that the absence of in-service evidence of hearing loss or tinnitus, combined with the Veteran's silence on these issues for nearly 20 years following separation and his denial of any tinnitus symptoms at the time of examination, rendered it less likely than not that his current auditory disorders were etiologically related to his period of active duty.  See June 2009 VA Examination Report at 3.

Tellingly, the June 2009 VA examination predated and, thus, did not address the Veteran's subsequent testimony of recurrent hearing loss and tinnitus symptoms persisting since service.  Such symptoms, by his own account, have required ongoing treatment since the early 1970s.  See Board Hearing Tr. at 11.  

Just as the Veteran is competent to attest to a history of in-service noise exposure, he is similarly capable of describing a pattern of hearing problems that have persisted on a recurrent basis since separation.  See Washington, 19 Vet. App. at 368; see also Layno, 6 Vet. App. at 469.  Moreover, the mere fact that he denied any symptoms of tinnitus at the time of his June 2009 VA audiological examination does not render his prior, and subsequent, complaints of such symptoms inherently incredible.  To the contrary, tinnitus that is recurrent may by definition be intermittent and, thus, need not be constant to qualify as a disability for VA purposes.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Furthermore, there is no other evidence of record that discredits the Veteran's testimony in this regard.  

Accordingly, the Board finds that the Veteran's account of persistent and recurrent hearing loss and tinnitus symptoms is competent, credible, and therefore entitled to substantial evidentiary weight.  It follows that the June 2009 VA examiner's failure to consider that lay evidence undermines the probative value of her own negative nexus opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (stating that an adequate VA examination considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In reaching this determination, the Board relies chiefly upon the Veteran's lay assertions, which, for the reasons outlined above, constitute probative evidence of persistent and recurrent hearing loss and tinnitus symptoms dating back to his active service.  See Layno, 6 Vet. App. at 470; Charles, 16 Vet. App. at 374.  Such evidence, even in the absence of a "valid medical opinion," is sufficient to establish a direct nexus between his current auditory disabilities and active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that 'a valid medical opinion' is not always required to prove nexus).  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that he is entitled to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Right and Left Shoulder, Low Back, and Left Knee Disorders

Turning to the Veteran's remaining service-connection claims, the Board observes, first and foremost, that his assertions of current bilateral shoulder, low back, and left knee disorders are supported by the medical evidence of record.  See June 2007 X-ray Report (confirming mild degenerative changes of the acromioclavicular joints, bilaterally); February 2007 Magnetic Resonance Imaging (MRI) and June 2007 VA Examination Report (collectively indicating that the Veteran has degenerative joint disease and multilevel degenerative changes of the lumbosacral spine); May 2007 and August 2007 private orthopedic records (noting treatment for medial compartment disease of the left, as well as right, knee).  Accordingly, the Board finds that the threshold service connection requirement (current disability) has been satisfied with respect to those issues.  See Hickson, 12 Vet. App. at 253.

The second service connection requirement has also been satisfied for each of the foregoing claims.  Indeed, the Veteran has testified that his underlying joint disorders had their onset during the same in-service accident in which he sustained his service-connected right knee disability.  See Board Hearing Tr. at 3 (transcribing Veteran's account of sustaining multiple joint injuries from a slip and fall incurred while "running to a fire" aboard his assigned vessel).  This June 1970 accident, which occurred while the Veteran was on duty aboard a Navy destroyer, is referenced in his service records and has been effectively conceded by the AOJ in its prior award of VA benefits for his right knee disorder.  

Even more compelling support for the Veteran's low back claim comes from a July 7, 1970, report of treatment for an in-service back injury sustained while he was carrying a carbon dioxide bottle.  See July 7, 1970, Service Treatment Record.  This in-service injury is also corroborated by a hand-written letter, which the Veteran penned to his parents while he was serving aboard the USS Newport News.  See July 7, 1970, Veteran Correspondence (received by VA on February 12, 2014).  Notably, this in-service correspondence, which was referenced by the spouse of the Veteran during the February 2014 hearing, specifically mentions the injury incurred while he was "lifting a 50 [pound carbon dioxide] bottle" and suddenly "felt like [his] back [had] stretched about a foot." See July 7, 1970, Veteran Correspondence.   

Having thus established that the Veteran's account of in-service joint injuries is corroborated not only by his service treatment records, but also by his contemporaneous written correspondence and subsequent hearing testimony, as well as that of his spouse, the Board finds that it is at least as likely as not that such injuries did, in fact, occur in service.  It follows that Veteran's claims turn on whether a nexus exists between his current bilateral shoulder, low back, and left knee disorders and those conceded in-service injuries.  

As with the auditory claims discussed above, the Board finds that the Veteran's consistent and uncontroverted testimony of persistent and recurrent bilateral shoulder, low back, and left knee symptoms dating back to service is sufficient to establish a causal relationship between the current disabilities predicated on those symptoms and his period of active service.   See Board Hearing Tr. at 14-23.  

In arriving at this determination, the Board is mindful of the unfavorable nexus opinion rendered with respect to the Veteran's low back claim.  See June 2009 VA Spine Examination at 6.  However, the Board considers that medical opinion to be inadequate for rating purposes as it was predicated on incomplete and incorrect facts.  See Stefl, 21 Vet. App. at 123; see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Specifically, that opinion predated and, thus, did not consider the contemporaneous lay evidence of an in-service back injury, which the spouse of the Veteran referenced during the February 2014 hearing and which was later submitted in support of his claim.  See Board Hearing Tr. at 16-17; July 7, 1970, Veteran Correspondence, supra.  Without the benefit of such contemporaneous evidence, the examining VA clinician lacked a complete understanding of the severity of the Veteran's in-service back injury and, thus, was not in a position to accurately opine as to whether it had resulted in any permanent disability.   See June 2009 VA Spine Examination at 6.  

Similarly, the June 2009 VA examiner did not have a sufficient evidentiary basis upon which to determine that the Veteran had waited approximately 30 years after separation to initiate clinical treatment for his low back pain and related symptoms.  See June 2009 VA Spine Examination at 6.  On the contrary, the VA examiner's factual finding in this regard has been patently refuted by the Veteran's own hearing testimony and that of his longtime spouse.  See Board Hearing Tr. at 15-16 (attesting to ongoing treatment by chiropractors and physical therapists for back problems in the years following separation).  

Notably, the Veteran has also attested to a similar pattern of ongoing treatment for his shoulder and knee disorders, which his spouse has corroborated.  See Board Hearing Tr. at 20-23.  The Board finds that, just as he is competent to attest to persistent and recurrent shoulder and knee problems requiring ongoing treatment, his spouse is likewise capable of testifying as to her observations of such symptoms and treatment.  See Washington, 19 Vet. App. at 368; see also Layno, 6 Vet. App. at 469.  In this regard, the Board considers it significant that the spouse, by her own admission, married the Veteran mere weeks after his return from serving overseas.  See Board Hearing Tr.at 24.  As such, she is assumed to have had contemporaneous knowledge of both the Veteran's in-service injuries and ensuing joint symptoms.  Moreover, the Board considers both parties' testimony to be credible as it is uncontroverted by any other evidence of record.  See Caluza, 7 Vet. App. at 511.  Indeed, while the Veteran's VA or private medical providers have not expressly opined that his bilateral shoulder and left knee disorders had their onset in service, none of those clinicians has specifically ruled out such a relationship. 

Accordingly, after resolving all reasonable remaining doubt in favor of the Veteran, the Board finds that his assertions of recurrent and persistent bilateral shoulder, low back, and left knee symptoms since his in-service injury are sufficient to establish a direct nexus between his currently diagnosed joint disorders and active service.  See Davidson, 581 F.3d at 1316.  It follows that, as all three of the requirements set forth in Hickson have been satisfied, direct service connection is warranted for the Veteran's bilateral shoulder, low back, and left knee disorders.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

New and material evidence having been presented, the claim for service connection for bilateral sensorineural hearing loss is considered reopened.

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a right shoulder disorder, diagnosed as degenerative changes of the right acromioclavicular joint, is granted.

Service connection for a left shoulder disorder, diagnosed as degenerative changes of the left acromioclavicular joint, is granted.

Service connection for a low back disorder, diagnosed as degenerative joint disease and multilevel degenerative changes of the lumbosacral spine, is granted.

Service connection for a left knee disorder, diagnosed as left medial compartment disease, is granted.    


REMAND

The Veteran also seeks service connection for a psychiatric disorder, an increased disability rating for his right knee disorder, and TDIU.  However, before the Board may decide the merits of those claims, further evidentiary development is required.  See 38 C.F.R. § 19.9.

I.  VA Medical Examinations

The Veteran has testified that his PTSD and related psychiatric symptoms had their onset during his Vietnam-era service, when he was required to "sit up at night and watch the helicopters shoot the tracers out . . . in Da Nang Harbor" while frequently "hear[ing] screams."  See Board Hearing Tr. at 25.  The Board recognizes that the Veteran's purported in-service stressors have not been objectively confirmed.  See October 2009 Formal Finding of a Lack of Information Required to Corroborate Stressors through the United States Army and Joint Service Records Research Center (JSSRC).  Nevertheless, such independent corroboration is no longer required for PTSD claims based upon "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Rather, in such instances, the Veteran's own testimony may establish the occurrence of the claimed in-service stressor provided that a VA, or VA-contracted, psychiatrist or psychologist confirms that the stressor is adequate to support a diagnosis of PTSD.  Id.

Here, while the Veteran's psychiatric symptoms were not found to warrant such a diagnosis by the VA psychologist who examined him in October 2012, that examination declined to account for the extensive findings of "chronic PTSD" and related symptoms contained in the VA mental health records.  See e.g. June 2012 and November 2011 VA Outpatient Consultations (noting Axis 1 diagnoses of "chronic PTSD" and depression pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV)).  Moreover, while the October 2012 VA examiner opined that the Veteran's currently diagnosed depressive disorder was less likely than not due to his active military service, that opinion did not account for his subsequent assertions, and those of his spouse, regarding recurrent depression, nightmares, anxiety and personality challenges persisting since his active service.  See Board Hearing Tr. at 27-29.  

Accordingly, the Board finds that, on remand, the Veteran should be afforded a new VA examination that reconciles his prior diagnosis of PTSD, documented extensively in the record, and comprehensively accounts for the evidence of persistent and recurrent mental health symptoms, which are supportive of his claim for service connection for one or more other psychiatric disorders.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

The Veteran should also be afforded a new VA examination to address his claim for an increased rating for a right knee disorder, diagnosed as chondromalacia with chronic right knee pain syndrome related to with mild medial joint compartment narrowing and other degenerative changes.  Notably, the Veteran asserts that this service-connected disability has worsened since it was last examined in July 2007.  Accordingly, the Board has no discretion but to remand the claim for an updated VA examination to assess current nature, extent and severity of his right knee disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

II.  Records Procurement

Additionally, to ensure that the disabilities at issue are accurately reflected in the record, efforts should be made on remand to obtain all VA treatment records generated since December 18, 2012 (the date of the most recent records added to the Veteran's Virtual VA efolder).  38 C.F.R. § 3.159(c)(2) (2013).  Reasonable efforts should likewise be undertaken to obtain any other documentation relevant to the Veteran's pending claims.  

III.  TDIU

Finally, insofar as the disability ratings to be assigned for the Veteran's newly service-connected auditory and joint disabilities, and his pending service connection and increased claims, may affect the outcome of his claim for TDIU entitlement, a final decision on this issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Accordingly, the Board finds that the disposition of this issue must be deferred pending the AOJ's implementation of the Board's decision in this case and the completion of the other remand directives outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file, either physically or electronically, all records of VA mental health treatment dated since December 18, 2012.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly. 

2.  Invite the Veteran to submit any additional clinical or lay evidence, which lies within his own possession or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of any current psychiatric disorder, to include PTSD and depression, as well as the severity of his service-connected right knee disorder , and the impact of it and his other service-connected disabilities on his social and occupational functioning.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

4.  Schedule the Veteran for one or more appropriate VA examinations to determine the current nature and etiology of any current psychiatric disorder and the current nature, extent and severity of his right knee disorder.  

Both the paper claims file and all pertinent records contained in Virtual VA and the Veterans Benefits Management System (VBMS) should be made available to and reviewed by the VA examiner(s).

All appropriate tests and studies should be conducted.  All findings and conclusions should be set forth in a legible report.  

a)  With respect to the psychiatric claim, the VA examiner(s) should expressly address the following:

i)  Diagnose all current acquired psychiatric disorders and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV).  A diagnosis of PTSD must be ruled in or excluded.

ii)  Discuss whether it is at least as likely as not that currently diagnosed psychiatric disorder - including major depressive disorder -- was either (a) caused by, or (b) aggravated by the Veteran's reported in-service stressor(s) or by any other aspect of his active service.
 
In making these determinations, the VA examiner(s) should expressly address and reconcile the findings in the October 2012 VA examination report with the clinical findings of chronic PTSD, depression, and related psychiatric symptoms contained in the Veteran's VA outpatient treatment records, and the lay evidence of persistent and recurrent mental health problems emanating from his period of Vietnam-era naval service.  See e.g. Board Hearing Tr. at 27-32.  

b)  With respect to the right knee claim, the VA examiner(s) should record the Veteran's complaints of pain and expressly address the following:

i)  Report the range of motion of the right knee, in degrees, and the point at which painful motion begins.  

ii)  Indicate whether there is any guarding on motion and the degrees at which the guarding starts.

iii)  Discuss whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional functional impairment due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination; (5) swelling; (6) deformity; or (7) atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free flexion and extension. 

iv)  Indicate whether the Veteran has any recurrent subluxation or lateral instability and/or episodes of locking and pain associated with his service-connected right knee disorder. 

v)  Comment as to the impact of any medications taken by the Veteran to treat his right knee disorder, to include the impact of his knee symptoms and range of motion (i.e., provide an estimate the severity of the condition in the absence of any medication).

vi)  Identify and describe in detail all other residuals attributable to the Veteran's right knee disorder, to expressly include the nature, extent, and severity of any scarring and any neurological manifestations associated with that service-connected disability.

In addition to complying with the foregoing examination requests, the VA examiner(s) should expressly comment on the degree of occupational and social impairment attributable to the Veteran's right knee disorder, both alone and in tandem with his other service-connected disabilities, which now include bilateral hearing loss and tinnitus; bilateral shoulder, low back, and left knee disorders; and scarring above the right eyebrow and on the neck, status-post mole removal, as well as any psychiatric disorder that is found to be related to his active service pursuant to this Remand.  

In particular, the VA examiner(s) should address what types of employment and other activities would be limited because of one or more of those service-connected disabilities, and whether any such limitation is likely to be permanent.  

In making these determinations, the examiner should take into account the clinical findings of medial compartment syndrome that affect his right, as well as his left, knees, and the Veteran's own complaints of worsening right knee symptoms and of being unable to continue in his civilian occupation as a carpenter's helper due to those symptoms and the manifestations associated with his other service-connected joint disorders.  See Hearing Tr. at 14, 32.   

5.  After undertaking any additional development necessary to comply with the terms of this remand, readjudicate the Veteran's psychiatric and right knee claims and adjudicate the inextricably intertwined issue of TDIU entitlement in the first instance.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


